Order entered January 23, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00504-CV

                   IN THE MATTER OF THE MARRIAGE OF
               DAVID SCOTT HAYES AND SHERRY COOKE HAYES
                       AND IN THE INTEREST OF J.D.H.

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-56446-2010

                                        ORDER
      Appellant David Scott Hayes’s motion for an extension of time in which to file a reply

brief is GRANTED. TEX. R. APP. P. 38.6(d). Appellant’s reply brief is due on or before

February 9, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE